      Case 2:18-cr-00384-APG-EJY Document 78 Filed 12/01/20 Page 1 of 4



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar No. 13644
     CHRISTOPHER BURTON
3    Nevada Bar No. 12940
     BIANCA R. PUCCI
4    Assistant United States Attorneys
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     PHONE: (702) 388-6336
6    FAX: (702) 388-5087
     Christopher.Burton4@usdoj.gov
7    Bianca.Pucci@usdoj.gov

8                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
9
      UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00384-APG-EJY
10
                             Plaintiff,                  Stipulation to Continue the Deadline For
11                                                       Response and Reply to Defendant Jimmy
                  vs.                                    Washington Jr.’s Motion to Sever
12                                                       (Fourth Request)
      JIMMY WASHINGTON JR.,
13
                             Defendant.
14
            IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
15
     TRUTANICH, United States Attorney, and CHRISTOPHER BURTON and BIANCA R.
16
     PUCCI, Assistant United States Attorneys, counsel for the United States of America, and
17
     Assistant Federal Public Defenders KATHRYN NEWMAN and RAQUEL LAZO, counsel
18   for defendant JIMMY WASHINGTON JR., that the Response to the Motion to Sever deadline
19   currently set for November 30, 2020, be continued and reset to January 4, 2021; and that the

20   Reply to the Motion to Sever deadline be set to January 11, 2021.

21          This stipulation is entered into for the following reasons:

22          1.     Defense counsel requires additional time to discuss a proposed plea agreement

23   with Mr. Washington.

24

                                                     1
      Case 2:18-cr-00384-APG-EJY Document 78 Filed 12/01/20 Page 2 of 4



1              2.   Counsel for the government has no objection to the brief continuance.

2              3.   The defendant is currently detained pending trial but does not object to a

3    continuance.

4              4.   This is the fourth stipulation to continue the response and reply deadlines filed

5    herein.

6

7    DATED this 3028th day of November, 2020.

8                                                             Respectfully submitted,
                                                              NICHOLAS A. TRUTANICH
9                                                             United States Attorney
             //s//                                                    //s//
     KATHRYN NEWMAN                                           CHRISTOPHER BURTON
10
     RAQUEL LAZO                                              BIANCA R. PUCCI
     Counsel for Defendant                                    Assistant United States Attorneys
11
     JIMMY WASHINGTON JR.
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    2
      Case 2:18-cr-00384-APG-EJY Document 78 Filed 12/01/20 Page 3 of 4



1

2                          UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
3

4
      UNITED STATES OF AMERICA,                              2:18-cr-00384-APG-EJY
5                              Plaintiff,
6                   vs.                                     ORDER
7     JIMMY WASHINGTON JR.,

8                             Defendant.

9
               Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10
     Court finds that:
11
               1.    Defense counsel requires additional time to discuss a proposed plea agreement
12
                     with Mr. Washington.
13
               2.    Counsel for the government has no objection to the brief continuance.
14
               3.    The defendant is currently detained pending trial but does not object to a
15
     continuance.
16
               4.    This is the fourth stipulation to continue the response and reply deadlines filed
17
     herein.
18
     ///
19   ///
20   ///

21   ///

22   ///

23   ///

24

                                                     3
      Case 2:18-cr-00384-APG-EJY Document 78 Filed 12/01/20 Page 4 of 4



1           THEREFORE, good cause appearing, it is ORDERED that that the Response to the

2    Motion to Sever is vacated and reset to January 4, 2021; and that the Reply to the Motion to

3    Sever deadline is set to January 11, 2021.

4

5
     DATED 1st day of December, 2020.
6

7                                             _______________________________________
                                              UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                   2
